Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  US 2012/0327819 A1 discloses a SIM card with a reset terminal and a clock terminal.  US 2016/0196233 A1 (on IDS) discloses embedding information in a clock signal.  And US 2007/0173215 A1 discloses detecting an in-band reset.  This is done by triggering a reset by suspending the clock signal.
Regarding claim 1, the prior art does not teach or reasonably suggest, upon detecting error state of an integrated circuit card, embedding, by a transmitter device coupled to the integrated circuit card, a reset signal in a serial clock signal; sending, by the transmitter device, the serial clock signal as reference clock signal on the serial clock signal line to the integrated circuit card, the reset signal representing a variation of parameters of the serial clock signal; and upon checking the presence of the variation of parameters, performing, by the integrated circuit card, a transition from the error state to a reset state.

Regarding claim 18, the prior art does not teach or reasonably suggest, a non-transitory machine readable storage medium storing instructions which, when executed by an apparatus, causes the apparatus to: upon detection of an error state, embed, by a transmitter device, a reset signal in a serial clock signal; send, by the transmitter device, the serial clock signal as reference clock signal on a serial clock signal line to an integrated circuit card, the reset signal representing a variation of parameters of the serial clock signal; and perform, by the integrated circuit card, a transition from the error state to a reset state when the variation of parameters are present.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113